                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     BESTWAY (USA), INC., et al.,                          Case No. 17-cv-00205-HSG
                                   8                     Plaintiffs,                           ORDER DENYING MOTION FOR
                                                                                               TEMPORARY RESTRAINING ORDER
                                   9              v.                                           AND PRELIMINARY INJUNCTION
                                  10     PIETRO PASQUALE-ANTONI SGROMO,                        Re: Dkt. No. 130
                                         et al.,
                                  11
                                                         Defendants.
                                  12
Northern District of California
 United States District Court




                                  13           On October 22, 2018, Leonard Gregory Scott brought this motion for a temporary

                                  14   restraining order and preliminary injunction to enjoin Pietro Pasquale-Antoni Sgromo from

                                  15   continuing arbitration he has initiated against Scott. See Motion for Temporary Restraining Order

                                  16   and Preliminary Injunction (“Mot.”), Dkt. No. 130. Scott brought a similar motion on September

                                  17   17, see Dkt. No. 119, which the Court denied because Scott had not established a likelihood of

                                  18   success on the merits, see Dkt. No. 122. In this motion, Scott has provided significantly more

                                  19   background facts and exhibits to support his claims. However, Scott again fails to establish a

                                  20   likelihood of success on the merits.

                                  21           A temporary restraining order is an “extraordinary remedy” that the court should award

                                  22   only upon a clear showing that the party is entitled to such relief. See Winter v. Natural Res. Def.

                                  23   Council, Inc., 555 U.S. 7, 20 (2008). Such an order may be issued only where the moving party

                                  24   has established: (1) a likelihood of success on the merits; (2) a likelihood of irreparable harm to

                                  25   plaintiff in the absence of preliminary relief; (3) the balance of equities tips in plaintiff's favor; and

                                  26   (4) that an injunction is in the public interest. See id. at 22.

                                  27            Scott has failed to establish his likelihood of success on the merits. Scott points to

                                  28   Sgromo’s arbitration demand, see Dkt. No. 82-2, and the arbitrator’s rulings, see Dkt. Nos. 130-2
                                   1   & 130-3, as establishing the necessity of an injunction because the arbitration “could lead to

                                   2   inconsistent or contradictory rulings,” Mot. at 3:4. But Sgromo’s arbitration demand is wide-

                                   3   ranging, and covers matters well beyond those raised in the interpleader action in this Court. See

                                   4   Dkt. No. 82-2. And the arbitrator has not yet even determined the scope of what will be arbitrated.

                                   5   See Dkt. Nos. 130-2 at 3, 130-3 at 1. Thus, allowing the arbitration to continue will not

                                   6   necessarily result in any conflicts with this Court’s orders. Scott is, of course, free to raise the

                                   7   prospect of conflict as to specific issues with the arbitrator, based on the record presented.

                                   8          Accordingly, the motion for a temporary restraining order and preliminary injunction is

                                   9   DENIED.

                                  10          IT IS SO ORDERED.

                                  11   Dated: 10/24/2018

                                  12                                                     ______________________________________
Northern District of California
 United States District Court




                                                                                         HAYWOOD S. GILLIAM, JR.
                                  13                                                     United States District Judge
                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          2
